Citation Nr: 0909605	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-35 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for miliaria 
profunda with a history of staph pyoderma.  

2.  Entitlement to service connection for hepatitis C, to 
include as being the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for hepatitis C and continued the current 
evaluations for miliaria profunda, evaluated as 0 percent 
disabling; and post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling.  

The Veteran filed a timely notice of disagreement (NOD) in 
July 2003 for all three disabilities noted above, and 
subsequently thereafter, submitted his substantive appeal in 
August 2004.  In an August 2008 Decision Review Officer 
Decision (DRO), the RO increased the Veteran's evaluation to 
70 percent disabling, effective August 2, 2001.  In a 
September 2008 personal statement, the Veteran expressed 
uncertainty regarding the current disability evaluation for 
his service-connected PTSD.  He indicated that he did not 
wish to continue his appeal if his PTSD is indeed rated as 70 
percent disabling.  As such, because the RO increased the 
Veteran's evaluation to 70 percent disabling, the RO deemed 
the Veteran's letter as a request to withdraw the claim on 
appeal.  The Board agrees with the RO, and finds the claim 
for an increased rating for post-traumatic stress disorder 
(PTSD) has been withdrawn and is no longer on appeal.  See 38 
C.F.R. § 20.204 (2008).  Thus, the Board will proceed to 
adjudicate only the issues described in the title page of 
this decision.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated August 2004, the Veteran indicated that he wished to 
testify at a hearing before the Board at the local RO.  In 
November 2006, the Veteran's representative stated that the 
Veteran wished to cancel his hearing request due to his 
incarceration.  The Board also notes that a hearing was 
scheduled before a Decision Review Officer (DRO) for November 
30, 2006.  That hearing was also cancelled because of the 
Veteran's incarceration.  Thus, the Board finds that there is 
no hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2008).

The issue of entitlement to a compensable evaluation for 
miliaria profunda with a history of staph pyoderma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and credible medical evidence indicates 
that the Veteran's hepatitis C was contracted as a result of 
intravenous (IV) drug use, and is not otherwise causally 
related to his period of active military service, to include 
as being the result of exposure to herbicides.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service, nor is such a disability presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

In a March 2002 personal statement, the Veteran states that 
he was diagnosed with hepatitis C in 1996, after discharge 
from active service.  He explained that he possibly incurred 
hepatitis C due to in-service minor injuries or when he 
received dental work aboard a hospital military ship.  He 
further added in a November 2005 statement that while 
stationed in Vietnam, he was exposed to Agent Orange, which 
also contributed to the development of his hepatitis C.  The 
Veteran attributes his hepatitis C to his active military 
service, including being exposed to herbicides.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
not the result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2008); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2008).

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine abuse, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
percutaneous exposures such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  See Veterans Benefits Administration All 
Station Letter 98-110 "Infectious Hepatitis" (Nov. 30, 
1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hepatitis C.  The evidence of 
record indicates that the Veteran was first diagnosed with 
hepatitis C in 1996.  The Veteran argues that he developed 
his disability as a result of his in-service herbicide 
exposure.  

As indicated above, the Veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicide agents during such service.  However, hepatitis C 
is not among the diseases, listed under 38 C.F.R. § 3.309(e), 
for which service connection, on a presumptive basis, due to 
herbicide exposure, is available.  Therefore, there is no 
basis to grant service connection for hepatitis C on a 
presumptive basis.  

The record also presents no basis for grant of service 
connection for hepatitis C on a direct basis.  The Veteran 
has not asserted that he had symptoms of hepatitis C in 
service, and the evidence of record does not suggest this 
either.  The records are also void of any symptoms or 
indications of sexually transmitted disease resulting from 
unprotected sexual activity.  The Veteran's service treatment 
records contain no complaints, diagnoses, or treatments 
relating to hepatitis C, and clinical evaluation of the 
Veteran upon separation in July 1969 found no abnormalities 
of the abdomen and viscera.  

Post service treatment records reflect treatment for the 
Veteran's hepatitis C, along with a history of polysubstance 
dependence and alcohol abuse.  Specifically, although VA 
examination in 1969 generally reflects normal findings, an 
April 1971 report from the Washington Corrections Center 
shows that the Veteran was prescribed sunglasses for light 
sensitivity which the examiner believed was produced by his 
use of drugs.  A Department of Corrections Intake report also 
notes that the Veteran had Hepatitis A three years before and 
Hepatitis B.  Crack cocaine use was noted as well.  VA 
examination in March 1992 reflects that the Veteran gave a 
history of drug and alcohol abuse in service.  He reportedly 
used "virtually all known illicit drugs, including IV 
heroin, IV amphetamines, and IV [c]ocaine."  Thereafter, the 
report notes the Veteran's possession and selling of drugs 
and periods of incarceration.  

An April 2002 VA outpatient treatment note shows that the 
Veteran was diagnosed with hepatitis C in 1996 with a 
reported history of IV drug use.  It was noted that the 
Veteran was to be treated at the VA hepatitis C clinic, but 
treatment was deferred because he was considered a "high 
risk for [intravenous drug use] IVDU relapse."  VA 
outpatient treatment records also report a history of alcohol 
abuse and a daily habit of injecting heroin three to four 
times a day, as noted in a July 2004 VA outpatient treatment 
note.  The Veteran even admitted that he "self medicate[d] . 
. . with methamphetamine and heroine . . . ." during a 
January 2005 private clinical treatment evaluation.  A June 
1995 VA examination report reiterates the Veteran's history 
of drug abuse.

In April 2002, the Veteran was afforded a VA examination for 
his hepatitis C.  During the examination, the Veteran 
admitted to selling and using drugs from 1994 to 1996 and 
becoming somewhat of a "sexaholic."  The Veteran stated 
that he no longer drinks alcohol, but is addicted to heroin, 
cocaine, and many other drugs.  Upon a review of the claims 
file, the examiner noted the reports of hepatitis C, and 
diagnosed the Veteran with chronic post-traumatic stress 
disorder (PTSD), alcohol abuse by history in reported long 
sustained remission, and polydrug abuse/dependence in 
reported early partial remission after a four year period of 
remission in a controlled setting.  In a July 2002 addendum, 
the VA examiner opined that the Veteran's most likely risk 
factor for the cause of his hepatitis C is parenteral drug 
abuse.  

The Veteran underwent an additional VA examination for his 
hepatitis C in December 2007.  He informed the examiner that 
he did not use IV drugs in service, but used drugs from 1970 
to 1971, and in 2004.  The Veteran denied using cocaine or 
undergoing a blood transfusion, but indicated that he 
previously drunk alcohol and had sexual intercourse with 
multiple unknown women during his military service.  After a 
review of the claims file and physical examination of the 
Veteran, the examiner determined that the Veteran has 
hepatitis antibody positive for A and B, with a high virus 
load.  The examiner opined that based upon the specific 
evidence, including the IV drug abuse and the reported 
history of unprotected sexual intercourse during his active 
service, the Veteran's hepatitis C is "at least as likely as 
not" caused by or as a result of his activities in military 
service.  

The record contains two medical opinions which address 
whether the Veteran's hepatitis C was incurred during 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  

As previously indicated, the December 2007 VA examiner opined 
that the Veteran's hepatitis C is at least as likely as not 
related to the Veteran's military service due to his 
unprotected sexual intercourse.  There is, however, no 
indication that the examiner based his opinion on anything 
other than a subjective history provided by the Veteran.  The 
record, as noted above, clearly documents the Veteran's long 
history of substance abuse.  There is no other independent, 
objective evidence of record suggesting that the Veteran's 
hepatitis is due to in-service sexual encounters.  Thus, the 
Board rejects the 2007 VA opinion because it is inconsistent 
with the other objective evidence of record, i.e., the 
service treatment records, VA medical reports, and reports 
from the Department of Corrections.  The opinion is also 
inconsistent with the Veteran's own prior historical 
recollections.  The Board may disregard medical opinions 
based only on subjective history if the conclusions reached 
in such opinions are unfounded by the evidence of record.  
See Boogs v. West 11, Vet. App. 334 (1998).  Medical history 
provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board is cognizant of recent decisions of the U.S. Court 
of Appeals for Veterans Claims (Court) in this area, such as 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), wherein the 
Court held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and 
that the critical question is whether that history was 
accurate.  However, in this case, the Veteran's medical 
history consistently notes his alcohol and substance abuse 
problems.  See also, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  

The 2007 medical opinion also does not provide any rationale 
as to the long evidentiary gap between the Veteran's period 
of service and the initial findings of hepatitis C in 1996, 
nor does it consider the normal findings of the abdomen and 
viscera upon discharge in July 1969.  The lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of hepatitis C is itself 
evidence which tends to show that hepatitis C did not have 
its onset in service or was causally related to service.  
Further, the lack of such casts doubt upon the credibility of 
the history provided.  Under these circumstances, the 
December 2007 opinion carries little, if any, probative 
weight.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).  

On the other hand, the April 2002 VA examiner (which includes 
the July 2002 addendum), after reviewing the claims file, 
concluded that the most likely source of hepatitis C was the 
Veteran's clearly documented IV drug abuse.  An opinion 
offered by a physician based on a review of all evidence on 
file is considered to be an important factor in reaching an 
informed opinion.  Owens v. Brown, 7 Vet. App. 429 (1995).  
In this case, greater probative weight is placed on (1) the 
Veteran's service treatment records which are entirely 
negative for complaints, findings or treatment for symptoms 
of hepatitis C; (2) the significant post-service risk factor 
of IV heroin use; and (3) the July 2002 VA medical opinion, 
based on a review of the Veteran's claims file, concluding 
that the most likely source of hepatitis C infection is the 
Veteran's IV drug abuse.  Thus, the Veteran's hepatitis C is 
not related to his military service.  

The Board also acknowledges that the December 2007 VA 
examination report appears to confirm that the Veteran had 
multiple partners and unprotected sexual intercourse during 
service, which is another possible risk factor for hepatitis.  
However, even accepting this risk factor, the preponderance 
of the evidence is still against the claim.  Again the 
overwhelming evidence clearly documents that the risk 
activity for hepatitis C exposure is the Veteran's repeated 
intravenous drug use, so the Board is unable to find that the 
only possibility of hepatitis exposure is unprotected sexual 
intercourse during military service.  Again, the service 
treatment records are silent in this regard, and the post 
service medical evidence clearly points toward IV drug use.  
Under the circumstances presented in this case, service 
connection cannot be granted for disability as a result of 
alcohol or drug abuse.  

The Board has also considered the Veteran's statements that 
his hepatitis C is the result of active service or incidents 
during service.  Although he is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that a lay witness can provide an "eye-witness" 
account of visible symptoms, but cannot offer evidence that 
requires medical knowledge, such as causation or etiology of 
a disease or injury.)  For these reasons, the Board rejects 
the Veteran's statements as competent evidence sufficient to 
establish the diagnosis and etiology of the Veteran's 
hepatitis C.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
hepatitis C, to include as being the result of exposure to 
herbicides, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2007 VCAA letter.  In the letter, VA 
informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.  See also the March 2002 
VCAA letter.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the July 
2002 rating decision on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claim is denied.  A 
supplemental statement of the case (SSOC) was also issued to 
him in August 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from April 
2002 to July 2004, and private medical records dated June 
2000 to April 2006.  The Veteran was also provided VA 
examinations in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hepatitis C, to include 
as being the result of exposure to herbicides is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an increased rating for the Veteran's 
service-connected miliaria profunda with a history of staph 
pyoderma.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in 
order to fulfill VA's statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

The Veteran contends that his service-connected skin 
disability warrants a higher evaluation.  In a December 1969 
rating decision, the RO granted service connection for 
miliaria profunda and assigned a noncompensable (0 percent) 
evaluation under Diagnostic Code 7819.  In July 2001, the 
Veteran filed an informal claim seeking an increase for his 
service-connected skin disability.  The RO continued the 
noncompensable evaluation in the July 2002 rating decision 
under Diagnostic Code 7819.  Thereafter, in an August 2008 
DRO decision, the RO granted service connection for staph 
pyoderma and rated it simultaneously with miliaria profunda 
under Diagnostic Codes 7819-7806.  See 38 C.F.R. § 4.27 
(2008) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned; the additional code is shown after a 
hyphen).  The Veteran asserts that the severity of his 
service-connected disability warrants a compensable 
evaluation.  

Review of the evidentiary record reveals that the Veteran was 
afforded two VA examinations during the course of this appeal 
for his service-connected skin disability.  During the 
January 2006 VA examination, the examiner stated that the 
Veteran's scars are distributed all over his body and occupy 
approximately 75 to 80 percent of his body, with newer 
lesions occupying 1 percent of his total body surface.  It 
was also reported that the scar on his forehead measured 
approximately 1 centimeter by 1 millimeter, and all other 
scars measured from 0.25 centimeters to 0.50 centimeters.  

In December 2007, the Veteran was afforded a second VA 
examination conducted by the same VA examiner.  On this 
occasion, the VA examiner indicated that the scars occupy 
approximately 50 to 60 percent of his total body surface, and 
the scars located in the neck region, occupy approximately 1 
percent of the total body surface.  In a July 2008 addendum, 
the VA examiner clarified that the 50 percent stated in the 
December 2007 VA examination report only included involvement 
of the face, neck, and hands.  Additionally, on an aggregate, 
the Veteran's scars measure approximately 1.5 centimeters in 
length and 0.4 to 0.6 centimeters in width.  

As previously noted the Veteran's service-connected 
disability is currently rated under Diagnostic Codes 7819-
7806.  While this appeal was pending, the applicable rating 
criteria for skin disorders, 38 C.F.R. § 4.118, were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  

Prior to August 30, 2002, the Veteran's condition was rated 
analogously to eczema.  See 38 C.F.R. §§ 4.20, 4.118, Code 
7819 (2002).  Eczema with symptoms of slight, if any, 
exfoliation, exudation or itching, on a nonexposed surface or 
small area, warrants a noncompensable evaluation.  With 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area, a 10 percent evaluation is 
warranted.  Exudation or constant itching, extensive lesions, 
or marked disfigurement warrants a 30 percent rating, and 
ulcerations or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).  

As of August 30, 2002, Diagnostic Code 7819 directs that 
benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or rated on impairment of 
function.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are:  
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39-sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39-sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39- sq. cm.).  Under note (3) 
the adjudicator is required to take into consideration 
unretouched color photographs when evaluating scars under 
these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  

Under Diagnostic code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2008).  

Under diagnostic code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Scars that are superficial and unstable will be 
rated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  Scars that are 
superficial and painful on examination will be rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Diagnostic Code 7806 provides that dermatitis or eczema is 
rated 0 percent when less than 5 percent of the entire body 
or of exposed areas is affected, and no more than topical 
therapy is required during the past 12 month period.  A 10 
percent rating is assigned when at least 5 percent but less 
than 20 percent of the entire body or of exposed areas is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  The highest rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

In this case, the Board finds several inconsistencies 
contained within both VA examination reports.  These 
inconsistencies include the reported measurements of the 
Veteran's scars and the percentages of the entire body 
surface affected by the Veteran's scars.  While the VA 
examiner attempted to explain her reported percentages and 
measurements in the 2008 addendum, the Board finds that the 
examination reports, including the addendum are inadequate 
for rating purposes.  As previously mentioned, the Veteran's 
service-connected skin disability must be evaluated under the 
former and current criteria.  The Board contends that given 
the disparity within the record, an additional VA examination 
is warranted to properly and completely evaluate the 
Veteran's service-connected skin disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Arrange for the Veteran to undergo a 
VA skin examination to determine the 
current severity of his service-connected 
miliaria profunda with history.  This 
examination must be conducted by a VA 
dermatologist.  The examiner should 
describe all manifestations of the 
Veteran's current skin condition, 
including scars, in detail.  The report 
must contain all information necessary to 
rate his disability under the former and 
current criteria for skin disorders.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  It is imperative 
that the examiner provide a precise 
percentage of the entire body or exposed 
area affected by the Veteran's scars.  In 
addition, the examiner should also offer 
a description in measurements of the area 
covered in square inches of the Veteran's 
scars.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

The Veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

2.  Send the Veteran any corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  See also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


